
	
		I
		112th CONGRESS
		1st Session
		H. R. 1686
		IN THE HOUSE OF REPRESENTATIVES
		
			May 3, 2011
			Mr. Shimkus (for
			 himself, Mr. Kinzinger of Illinois,
			 and Mr. Rush) introduced the following
			 bill; which was referred to the Committee
			 on Oversight and Government Reform
		
		A BILL
		To designate the facility of the United States Postal
		  Service located at 200 South Morgan Street in Shelbyville, Illinois, as the
		  Jesse M. Donaldson Post Office.
	
	
		1.Jesse M. Donaldson Post
			 Office
			(a)DesignationThe facility of the United States Postal
			 Service located at 200 South Morgan Street in Shelbyville, Illinois, shall be
			 known and designated as the Jesse M. Donaldson Post
			 Office.
			(b)ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the facility referred
			 to in subsection (a) shall be deemed to be a reference to the Jesse M.
			 Donaldson Post Office.
			
